Citation Nr: 0708210	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  00-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
to include eczema, claimed as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The case has a lengthy procedural history, to include 
multiple remands.  It was last brought before the Board in 
February 2006, at which time the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the veteran in the development of his claims, to include 
affording him a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  

The Board notes that the February 2006 decision also remanded 
the claim of entitlement to service connection for a chronic 
acquired psychiatric disability.  During the pendency of this 
appeal, the RO granted the veteran service connection for 
generalized anxiety disorder in an October 2006 decision.  
Accordingly, that claim is considered granted in full and is 
no longer on appeal here. 


FINDING OF FACT

The veteran's recurrent rashes are not due to any incident of 
his military service.


CONCLUSION OF LAW

The veteran's skin condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, 1117 and 5107 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2007 confirmed by 
objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2)(ii).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, signs or symptoms involving skin.  38 C.F.R. 
§ 3.317(b)(2).  The presumption, as will be explained more 
thoroughly below, is inapplicable here because the veteran's 
skin condition has been diagnosed, albeit with inconsistent 
diagnoses through the years, and there is evidence of skin 
problems well before his service during the Persian Gulf War. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that his recurrent skin problems began 
in-service for no known reason.  While in the military, he 
alleges he was treated for various rashes, insect bites and 
other skin lesions that seem to reappear throughout his 20 
year service for no known reason. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records confirm the veteran's 
contentions that he was sporadically treated for various skin 
conditions throughout his 20 years of service.  Specifically, 
the veteran first complained of a rash in the groin and 
buttocks area in July 1973.  His August 1980 periodic 
examination, however, noted no skin abnormalities.  He was 
treated again in January 1982, January 1983 and February 1983 
for a rash on his hands, trunk and buttocks diagnosed as 
dermographisium, allergic dermatitis and active dermatitis.  
Again, his subsequent November 1984 periodic examination 
noted no skin abnormalities.  The veteran was treated for a 
spider bite in November 1989.  He was again treated for a 
rash in his groin area in September 1990.  In September and 
October 1992, the veteran was treated for a rash on his leg 
and elbows, which he claimed had a history of two months.  
The veteran was found to have scabbing all over.  He was 
diagnosed with excornadous, probably secondary to insect 
bites, and contact dermatitis respectively.  An October 1992 
progress note also indicated the rash on his legs spread to 
his arms and stomach, diagnosing the condition as contact 
dermatitis.  Again, however, the veteran's retirement 
examination in February 1993 indicated no skin abnormalities.  
Skin disease was indicated in the veteran's self-reported 
history, but no actual condition was found on examination. 

The first question that must be addressed is whether 
incurrence of a chronic skin condition is factually shown 
during service.  The Board concludes it was not.  Although 
the veteran was treated periodically for intermittent skin 
rashes, diagnosed as insect bites, dermatitis or cellulitis, 
the problem always fully resolved and never resulted in 
prolonged or continuous treatment.  The skin rash outbreaks, 
while multiple, seemed unrelated to each other and occurred 
years apart from one another with no indicated residuals.  
This is further evidenced by the varying diagnoses and 
afflicted body parts.  His periodic and separation 
examinations, moreover, are silent as to any chronic skin 
condition.  His service medical records are simply devoid of 
any findings consistent with a chronic skin condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran has a current skin 
condition related to his in-service skin treatments.  The 
Board concludes he does not. 

After service, the veteran underwent a VA general medical 
examination in August 1993, which indicated no skin 
abnormalities.  However, in September 1993 the veteran was 
seen for a rash on his chest diagnosed as "probable 
dermatographism."  VA outpatient treatment records also 
indicate treatment in July 1996 for red sores on his right 
leg and both arms, diagnosed as cellulitis. 

The veteran was afforded multiple VA skin examinations, in 
September 1997, March 2003 and June 2006.  The September 1997 
VA examiner noted red lesions, which resembled "bug bites", 
on his legs and arms.  The in-service biopsy, however, found 
no known diagnosis.  The examiner noted eczematous lesions on 
the left elbow and "small papules crusty and scattered 
bilateral" lesions on the bilateral calves and feet.  He was 
diagnosed with "skin lesions of uncertain etiology."

In March 2003, the veteran was afforded another VA 
examination.  At that time the veteran only agreed to show 
the examiner his right lower extremity, which she noted to 
have post-inflammatory hyper-pigmentation of the right lower 
ankle.  At the time, the veteran did not have a rash so the 
examiner declined to offer a diagnosis for his claimed prior 
rash.  She did, however, opine that his reported history of 
intermittent skin rashes was not likely related to his 
military service.

Most recently, the veteran underwent a VA examination in June 
2006 where the examiner found no chronic skin disability and, 
therefore, no chronic skin disability related to his military 
service.  Although his history of intermittent skin rashes 
was noted, no current skin disease could be found. 

The veteran also submitted a private September 2004 
examination where he was diagnosed with "recurrent rash."  
The private examiner, however, noted the veteran did not have 
a rash on examination, but was hairless over much of his 
lower extremities, which the veteran felt was due to 
recurrent rash.

At first glance, the medical evidence appears to be 
inconsistent over time.  It is clear that the veteran had 
past skin outbreaks throughout his military service and 
thereafter, but each outbreak appears to be unrelated to 
another and spread out over time.  This is further evidenced 
by the varying diagnoses throughout time, to include insect 
bites, dermatitis and cellulitis, and the varying afflicted 
body parts.  There are a couple of instances where the 
veteran was diagnosed with an unknown skin condition, but the 
most current examiner found no current chronic skin disease, 
undiagnosable or otherwise.

To the extent the veteran has a current skin condition, 
notwithstanding the most recent medical evidence, no medical 
provider has ever linked any of the veteran's skin diagnoses 
with any incident of service or his in-service skin 
treatments.  Indeed, the March 2003 examiner opined to the 
contrary, finding the veteran's history of recurrent rashes 
are not likely related to his military service.  The 
veteran's submitted private treatment record from September 
2004, similarly, found no rash on examination and merely 
indicated the veteran's opinion regarding etiology of his 
intermittent rashes. 

The Board has considered the veteran's statements that he has 
suffered with skin rashes ever since the military.  Although 
he believes that his intermittent skin rashes were caused by 
his military service, he is a layman and has no competence to 
offer a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Regrettably, no doctor has ever opined that 
the veteran has a current skin condition related to his 
military service. 

In summary, the Board finds that the evidence of record does 
not show that the veteran has a current skin condition 
related to his military service.  Furthermore, even assuming 
he has a current skin condition, the medical evidence on file 
does not relate any such condition to any aspect of the 
veteran's active duty.  Indeed, medical opinions indicate the 
contrary.  Direct service connection requires a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in October 2001 and May 2006.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The 2006 letter told 
him to provide any relevant evidence in his possession and 
informed him of how disability ratings and effective dates 
are determined.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA, and he was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in 2001 and 2006 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim was readjudicated and additional supplemental 
statements of the case were provided to the veteran in May 
2003, August 2005 and November 2006.  Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to whether he has a current skin condition 
attributable to service.  Cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a chronic skin disorder 
to include eczema, claimed as due to an undiagnosed illness, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


